Case: 5:20-cr-00011-KKC-MAS Doc #: 36 Filed: 01/25/21 Page: 1 of 6 - Page ID#: 154




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   LEXINGTON


 UNITED STATES OF AMERICA,                             CRIMINAL NO. 5:20-11-KKC
        Plaintiff,

 V.                                                       OPINION AND ORDER

 DAVID GARCIA FLORES,
        Defendant.



      This matter is before the Court on defendant David Garcia Flores’s motion (DE 23) to

 revoke a detention order entered by a magistrate judge for the U.S. District Court for the

 Middle District of Tennessee, which is the district in which Flores was arrested. The

 Tennessee magistrate judge entered the order after conducting a detention hearing.

      Flores makes this motion pursuant to 18 U.S.C. § 3145(b), which provides that a person

 ordered detained by a magistrate judge may file, “with the court having original jurisdiction

 over the offense, a motion for revocation or amendment of the order.”

      This matter was referred to a magistrate judge in this district to conduct another

 evidentiary hearing and to submit proposed findings of fact and a recommendation for the

 disposition. The Kentucky magistrate judge has recommended that the Court deny the

 motion. Flores has filed objections to the recommendation. Among the objections, Flores

 argues that an Article III judge, as opposed to a magistrate judge, must undertake a de

 novo review of the Tennessee detention order. The undersigned has conducted such a

 review of the Tennessee order.

      The statute providing for review of a magistrate judge’s detention order does not

 specifically require that the Court conduct an additional hearing. 18 U.S.C. § 3145(b).
Case: 5:20-cr-00011-KKC-MAS Doc #: 36 Filed: 01/25/21 Page: 2 of 6 - Page ID#: 155




 Nevertheless, the Kentucky magistrate judge conducted one, meaning that Flores has now

 been granted two hearings before two different magistrate judges on the issue of whether

 he should be detained.

    In resolving Flores’s motion to revoke the Tennessee magistrate judge’s detention order,

 the Court will rely on the indictment, the Pretrial Services Report prepared by the U.S.

 Probation Office for the Middle District of Tennessee, a recording of the hearing conducted

 by the Kentucky magistrate judge, the financial affidavit filed in the Tennessee court, and

 the pleadings submitted by the parties. The Court has also reviewed the recommendation of

 the Kentucky magistrate judge.

    Flores is charged with false representation of a social security number, in violation of

 Title 42, U.S.C. §408(a)(7)(B); false attestation on an I-9, in violation of Title 18 U.S.C.

 §1546 (b)(3); and aggravated identity theft, in violation of Title 18 U.S.C. §1028A(a)(1).

    The government moved before the Tennessee court that Flores be detained pending

 trial. Pursuant to 18 U.S.C. § 3142(e)(1), a defendant must be detained pending trial if,

 after a hearing, a judicial officer finds that no condition or combination of conditions will

 reasonably assure his appearance at future court proceedings and the public safety.

    The Tennessee magistrate judge determined that the government had proved by a

 preponderance of the evidence that there are no conditions or combination of conditions

 that would assure Flores’s appearance at future court proceedings. (DE 12-14, Detention

 Order.)

    There is no presumption of detention on any of the charges against Flores. Where the

 presumption does not apply, detention is appropriate if the government proves by a

 preponderance of the evidence that the defendant is a flight risk or if it proves by clear and



                                                2
Case: 5:20-cr-00011-KKC-MAS Doc #: 36 Filed: 01/25/21 Page: 3 of 6 - Page ID#: 156




 convincing evidence that the defendant poses a danger to the public or any person. United

 States v. Hinton, 113 F. App'x 76, 77 (6th Cir. 2004).

    Here, the government has attempted to prove only that Flores is a flight risk. In

 determining whether the government has met its burden on this issue, the court is to

 consider “the available information” on the following factors: the nature and circumstances

 of the offense charged, including whether the offense is a crime of violence, a violation of

 section 1591, a federal crime of terrorism, or involves a minor victim or controlled

 substance, firearm, explosive, or destructive device; the weight of the evidence against the

 person; and the history and characteristics of the person. 18 U.S.C. § 3142(g).

    As to the nature and circumstances of the offenses, none of the charges – false

 representation of a social security number; false attestation on an I-9; and aggravated

 identity theft – are crimes of violence or involve weapons, minor victims, terrorism, or

 controlled substances. Nevertheless, the charges do involve the use of fraudulent

 documents and the willingness and ability to fraudulently hide one’s identity. Further, the

 identity-theft charge carries a mandatory minimum sentence of two years, which must be

 served consecutive to the sentence on any other charge. This penalty is significant and

 could provide incentive to avoid appearing before the Court as required.

    Flores argues that the Kentucky magistrate judge assumed the truth of these charges.

 Again, this Court has reviewed the Tennessee magistrate judge’s order de novo. Further,

 the Court is required to consider the nature and circumstance of the offense in determining

 whether detention is appropriate. Without making a determination as to guilt or innocence,

 the Court has considered the kinds of charges against Flores and the potential penalty.

 While, here, this factor alone would not be sufficient to require detention, the Court must

 consider this factor in combination with the others.
                                               3
Case: 5:20-cr-00011-KKC-MAS Doc #: 36 Filed: 01/25/21 Page: 4 of 6 - Page ID#: 157




    As to the weight of the evidence against Flores, the Court must weigh the evidence that

 Flores poses a flight risk, not the evidence of his guilt. United States v. Xiaorong You, No.

 2:19-CR-14, 2019 WL 2426659, at *2 (E.D. Tenn. June 10, 2019). See also United States v.

 Stone, 608 F.3d 939, 948 (6th Cir. 2010). In weighing the evidence on this issue, the Court

 will consider Flores’s personal history and characteristics.

     The record does not reveal that Flores has any prior criminal history. Further, he has

 no apparent substance abuse issues. Nevertheless, Flores did not cooperate with the

 probation officer in Tennessee who prepared the pretrial services report. This unwillingness

 to cooperate with probation personnel itself calls into question whether Flores would

 appear for future court appearances as required.

    Further, Flores does not have the necessary permission to be in the United States. U.S.

 Immigration and Customs Enforcement (ICE) has lodged a detainer against him, meaning

 that, if the Court should order his release, ICE would take him into custody, and he would

 be subject to deportation. Flores asserts in his motion that he has been in the United States

 for over 20 years, a considerable period of time. The possibility of deportation as a result of

 these charges provides an added incentive for Flores to flee.

    Flores asserts that, at the hearing in Tennessee, two of his neighbors testified that he is

 a good neighbor and father. The Court has no reason to doubt this. The question before the

 Court, however, is whether Flores will show up in the Eastern District of Kentucky for

 future court appearances. The record shows that he has no ties to this district. Flores

 asserts that he, his son and four brothers live in Morristown, Tennessee. At the hearing in

 Kentucky, Judy Sexton testified that she is Flores’s fiancé and that she lives in Crossville,

 Tennessee. Flores also has family who live in Mexico – his mother, daughter, and brother –

 and he maintains a relationship with them. He has no family or current employment in this
                                               4
Case: 5:20-cr-00011-KKC-MAS Doc #: 36 Filed: 01/25/21 Page: 5 of 6 - Page ID#: 158




 district.

     Sexton testified at the Kentucky hearing that, if released, Flores could live with her and

 that she would serve as his third-party custodian. Sexton’s relationship with Flores,

 however, is not clear. Nor is it clear what she knows about his current daily life. She

 purports to be his fiancé, but, when Flores was arrested, he reported that a “Beatrice

 Bascez” was his girlfriend and next of kin. (DE 14-2, Sheriff’s Report.) He did not mention

 Sexton.

     Sexton testified that she did not know Flores was in Nashville on the day he was

 arrested or why he was there. She knew nothing about his attempt to find employment in

 Kentucky. She testified that she did not know any of his friends or his address. Nor was she

 aware that he is not a U.S. citizen. Further, the financial affidavit filed in Tennessee

 indicates that Flores is married. (DE 12-17, Financial Affidavit; Pretrial Services Report at

 2.) Given Sexton’s unfamiliarity with Flores, the Court cannot find that she would serve as

 an appropriate third-party custodian if he were to be released.

     In his objections to the magistrate judge’s recommendation, Flores argues that the

 magistrate judge erred in denying his request for a second opportunity to interview with

 the U.S. Probation Office. But he does not state what additional information he would

 provide that would have any bearing on the detention issue. Further, the federal court

 offered the defendant the resources and personnel to prepare a pretrial services report prior

 to his first detention hearing. It is not obligated to offer those resources and personnel

 again simply because Flores has now decided to cooperate.

     For all these reasons, the Court hereby FINDS by a preponderance of the evidence that

 no condition or combination of conditions will reasonably assure defendant Flores’s

 appearance at future court proceedings. Accordingly, the Court hereby ORDERS that
                                               5
Case: 5:20-cr-00011-KKC-MAS Doc #: 36 Filed: 01/25/21 Page: 6 of 6 - Page ID#: 159




 Flores’s motion to revoke the Tennessee magistrate judge’s detention order (DE 23) is

 DENIED.

       Dated January 25, 2021




                                          6
